Case 0:19-cv-62693-BB Document 21 Entered on FLSD Docket 12/11/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-62693-BLOOM/Valle

 ABS-CBN CORPORATION, et al.,

        Plaintiffs,

 v.

 ABSCBNPINOY.COM, et al.,

       Defendants.
 ________________________________/

                          ORDER ON DEFAULT PROCEDURES

        THIS CAUSE is before the Court upon a sua sponte examination of the record. Plaintiffs

 filed the above-captioned action on October 29, 2019, ECF No. [1]. Summonses were issued as to

 all Defendants on November 4, 2019. ECF No. [11]. Defendants were served by electronic mail,

 Registrar of record, and publication on November 8, 2019, setting a response deadline of

 December 30, 2019. ECF Nos. [16], [17], & [18]. To date, Defendants have failed to answer or

 otherwise respond to the Complaint.

        Accordingly, it is therefore ORDERED AND ADJUDGED as follows:

                1.    Defendants must file their responses to Plaintiff’s Complaint by or before

                      December 18, 2019.

                2.    If Defendant fails to file any response to Plaintiff’s Complaint, Plaintiff

                      shall submit a Motion for Entry of Clerk’s Default with respect to Defendant

                      no later than December 26, 2019, that includes the certificate of service

                      indicating that notice of this Order was sent to Defendant, including the

                      address to which it was sent. Plaintiff’s failure to file a Motion for Entry of
Case 0:19-cv-62693-BB Document 21 Entered on FLSD Docket 12/11/2019 Page 2 of 2
                                                         Case No. 19-cv-62693-BLOOM/Valle


                     Clerk’s Default within the specified time may result in dismissal without

                     prejudice and without further notice as to the Defendant.

              3.     The Plaintiff is directed to serve a copy of this Order upon all defaulting

                     Defendants.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 11, 2019.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                              2
